Exhibit 10.3

 

AMENDED AND RESTATED

EMPLOYMENT AND EXECUTIVE SEVERANCE AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AND EXECUTIVE SEVERANCE AGREEMENT (this
“Agreement”), effective as of  October 30, 2008, is entered into by and between,
THOMAS W. STEIPP (“Executive”) and SYMMETRICOM, INC. (the “Company”).

 

RECITALS

 

WHEREAS, Executive is currently employed by the Company as President and Chief
Executive Officer;

 

WHEREAS, the parties now desire to supersede and replace the Employment and
Executive Severance Agreement dated September 14, 2007 (the “Prior Agreement”),
and any other agreement relating to Executive’s employment with the Company or
Executive’s severance benefits in the event of his severance from employment
with the terms and provisions set forth herein;

 

WHEREAS, it is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control, and
the Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities;

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of the Executive, notwithstanding the possibility,
threat or occurrence of a Change of Control (as defined below) of the Company;

 

WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to provide the Executive with an incentive to continue his
employment and to motivate the Executive to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders; and

 

WHEREAS, the Board believes that it is imperative to provide the Executive with
retention/severance benefits following a Change of Control which provides the
Executive with enhanced financial security and provides incentive and
encouragement to the Executive to remain with the Company notwithstanding the
possibility of a Change of Control.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

1.                                      EMPLOYMENT PERIOD.

 

1.1                               Basic Term.   The Company shall employ
Executive from the date of this Agreement through December 31, 2008 (the “Term
Date”), or such later date through which this

 

--------------------------------------------------------------------------------


 

Agreement may be extended under Section 1.2, unless Executive is terminated
sooner in accordance with Section 4.

 

1.2                               Renewal.  Unless terminated sooner in
accordance with Section 4, this Agreement shall be renewed for an additional one
(1) year period on the Term Date and on each anniversary thereof, unless one
party gives to the other advance written notice of nonrenewal at least 60 days
prior to such date.  The Company may elect not to renew this Agreement only for
Cause, within the meaning of Section 12.1.

 

2.                                      POSITION AND RESPONSIBILITIES.

 

2.1                               Position.  Executive accepts employment with
the Company as Chief Executive Officer and shall perform all services
appropriate to that position.

 

2.2                               Outside Activity.  Except upon the prior
written consent of the Company, Executive, during his employment with the
Company, shall not engage, directly or indirectly, in any other business,
commercial, or professional activity (whether or not pursued for pecuniary
advantage) that is or may be competitive with the Company, create a conflict of
interest with the Company, or otherwise interfere with the business of the
Company or any of its affiliates.

 

3.                                      COMPENSATION AND BENEFITS.

 

3.1                               Base Salary.  Executive’s base salary shall be
at the annual rate of $500,000 for fiscal 2009 (the year ending June 30, 2009).
At or near each fiscal year thereafter, Executive’s annual base salary shall be
increased by an amount mutually determined by Executive and the Board or its
Compensation Committee.

 

3.2                               Incentive Compensation.  Executive shall
participate in the Company’s Management Incentive Plan, the terms of which shall
be determined each fiscal year by the Board or the Compensation Committee. For
fiscal year 2009 Executive shall be eligible to earn up to 75% of Executive’s
Base Salary as Incentive Compensation (“Target Bonus”).  The maximum Target
Bonus may be adjusted from time to time by the Compensation Committee in their
sole discretion.  The exact amount of the Target Bonus awarded the Executive in
any given year shall be determined by the Compensation Committee in their sole
discretion.

 

3.3                               Equity Compensation.  The parties acknowledge
that Executive has the same right to participate in the Company’s current 2006
Incentive Award Plan and in future equity incentive plans as other Company
executives.

 

3.4                               Relocation Assistance.  The parties
acknowledge that the Company provided Executive certain assistance in relocating
to the San Francisco Bay Area from Atlanta, Georgia, including the extension of
two loans, the principal terms and conditions of which are as follows:

 

(a)           Interest-Bearing Loan. In March 1998, the Company loaned Executive
the principal amount of $400,000, with an interest rate of 6.0% (the
“Interest-Bearing Loan”), and agreed to forgive such principal and interest in
four equal installments. The four forgiveness installments were made on June 30,
1998, 1999, 2000 and 2001.

 

2

--------------------------------------------------------------------------------


 

(b)           Interest-Free Loan.  In March 1998, the Company loaned Executive
the principal amount of $500,000, free of interest (the “Interest-Free Loan”).
This loan is intended to qualify as a relocation loan under Section 7872 of the
Internal Revenue Code and has been fully repaid as of the effective date of this
Agreement.

 

3.5                               Benefits.  Executive shall receive the
following benefits.

 

(a)           eligibility to participate in the SymmetriCom Executive Medical
Plan;

 

(b)           long-term disability insurance coverage;

 

(c)           life insurance coverage;

 

(d)           eligibility to participate in the Company’s retirement and
deferred compensation plans; and

 

(e)           four weeks’ annual paid vacation.

 

3.6                               Business Equipment.  The Company shall furnish
Executive with such computers, software, peripheral equipment and Internet
access as Executive shall reasonably require for his business and home offices,
and shall pay the associated monthly maintenance and access costs therefor.  The
Company also shall furnish Executive with a cellular telephone, and shall pay
the monthly telephone bill therefor.

 

4.                                      TERMINATION OF EMPLOYMENT.

 

4.1                               By Death.  Executive’s employment shall
terminate upon his death. In the event of such termination, the Company shall: 
(a) pay to Executive’s estate each month through the end of the second month
following the month in which Executive’s death occurred an amount equal to the
monthly salary to which Executive was entitled under Section 3.1 at the time of
his death; (b) promptly transfer to Executive’s estate any accrued but unpaid
incentive compensation to which Executive may have been entitled under
Section 3.2; and (c) promptly reimburse Executive’s estate for any outstanding
reasonable business expenses incurred by Executive prior to his death.
  Thereafter, the Company’s obligations hereunder shall terminate. This
Section shall not affect entitlement of Executive’s estate or beneficiaries to
death benefits under any benefit provided to Executive by the Company.

 

4.2                               By Disability.  This Agreement shall terminate
as of the end of the calendar month in which Executive: (a) is and has been
during each of the immediately preceding five (5) or more consecutive whole
calendar months unable to perform his duties under this Agreement because of
mental or physical illness or injury; and (b) has been determined by the insurer
that issued the Company’s long-term disability policy in effect pursuant to
Section 3.5 to be eligible to commence receiving long-term disability benefits
(“Disability”). In the event of such termination, the Company shall: (i) pay
Executive the salary to which he is entitled pursuant to Section 3.1 through the
date of termination; (ii) promptly transfer to Executive’s estate any accrued
but unpaid incentive compensation to which Executive may have been entitled
under Section 3.2; and (iii) promptly reimburse Executive for any outstanding
reasonable business expenses incurred by Executive prior to his termination. 
Thereafter, the obligations of the

 

3

--------------------------------------------------------------------------------


 

Company shall terminate. This Section shall not in any way diminish Executive’s
right to receive disability insurance proceeds.

 

4.3                               By the Company for Cause.  The Company may
terminate Executive’s employment for Cause (as defined in Section 12) without
notice at any time after the written warning and minimum cure period have been
provided in accordance with Section 12. In the event of such termination, the
Company shall: (a) pay Executive the salary to which he is entitled pursuant to
Section 3.1 through the date of termination; (b) promptly transfer to Executive
any accrued but unpaid incentive compensation to which he is entitled pursuant
to Section 3.2; and (c) promptly pay any outstanding reasonable business
expenses incurred by Executive prior to such termination.  Thereafter, the
obligations of the Company shall terminate.

 

4.4                               By the Company Other Than for Cause (Including
Non-Renewal) or By Executive for Good Reason.  Except as expressly provided in
Section 4.2 or 4.5, if Executive is terminated by the Company other than for
Cause (or death or Disability), or if the Company fails to renew this Agreement
other than for Cause, or if Executive resigns from the Company for Good Reason
within 90 days following the event constituting Good Reason, and such
termination constitutes a Separation from Service, then the Company shall:

 

(a)           within 30 days following such termination, pay Executive a lump
sum equal to the sum of (i) Executive’s annual base salary as in effect as of
the date of such termination, and (ii) 100% of Executive’s Target Bonus for the
year prior to the year in which the termination occurs; and

 

(b)           provide to Executive 100% Company-paid health, dental, vision and
life insurance coverage at the same level of coverage as was provided to
Executive immediately prior to the date of termination (the “Company-Paid
Coverage”). If such coverage included the Executive’s dependents immediately
prior to the date of termination, such dependents shall also be covered at the
Company’s expense. Company-Paid Coverage shall continue until the earlier of:
(i) the end of the 18th month following the month in which the date of
termination occurred, or (ii) the date that the Executive and his dependents
become covered under another employer’s group health, dental, vision and life
insurance plans that provide Executive and his dependents with comparable
benefits and levels of coverage.  For purposes of Title X of the Consolidated
Budget Reconciliation Act of 1985 (“COBRA”), the date of the “qualifying event”
for Executive and his dependents shall be the date upon which the Company-Paid
Coverage terminates.

 

4.5                               By Executive Other Than For Good Reason. At
any time after the Term Date, Executive may terminate his employment, other than
for Good Reason, by providing the Company at least sixty (60) days’ advance
written notice.  The Company shall have the option, in its complete discretion,
to make Executive’s termination effective at any time prior to the end of such
notice period. Should Executive terminate his employment under this provision,
the Company shall pay Executive all salary and incentive compensation earned
through the last day actually worked, plus an amount equal to the base salary
Executive would have earned through the balance of the above notice period, not
to exceed 60 days. Thereafter, except as set forth herein, all of the Company’s
obligations under this Agreement shall cease.

 

4

--------------------------------------------------------------------------------


 

4.6                               By Change of Control.  Notwithstanding
Sections 4.1 — 4.5, if there is a Change of Control, payments to Executive upon
termination of employment shall be determined in accordance with this
Section 4.6.

 

(a)                                  Involuntary Termination other than for
Cause, Death or Disability or Voluntary Termination for Good Reason Within 12
Months Following A Change of Control.  If Executive’s employment with the
Company terminates within 12 months following a Change of Control by virtue of
(x) an involuntary termination by the Company other than for Cause,
(y) Executive’s death or Disability, or (z) a voluntary termination for Good
Reason within 90 days following the event constituting Good Reason, and such
termination constitutes a Separation from Service, then the Company shall
provide Executive with the following benefits:

 

(i)            Base Salary and Target Bonus Payment. Within 30 days following
such termination, pay Executive a lump sum equal to three times the sum of
(x) Executive’s annual base salary as in effect as of the date of such
termination, and (y) 100% of Executive’s Target Bonus for the year prior to the
year in which the payment occurs;

 

(ii)           Equity Compensation Vesting. Immediately and fully vest
Executive’s outstanding Stock Awards;

 

(iii)         COBRA and Life Insurance. Provide to Executive, upon his
termination of employment with the Company, with Company-Paid Coverage (as
defined in Section 4.4(b) above).  If such coverage included the Executive’s
dependents immediately prior to the date of termination, such dependents shall
also be covered at the Company’s expense. Company-Paid Coverage shall continue
until the earlier of (x) the end of the 18th month following the month in which
the date of termination occurred, or (y) the date that the Executive and his
dependents become covered under another employer’s group health, dental, vision
and life insurance plans that provide Executive and his dependents with
comparable benefits and levels of coverage. For purposes of Title X of COBRA,
the date of the “qualifying event” for Executive and his dependents shall be the
date upon which the Company-Paid Coverage terminates.

 

(b)                                  Voluntary Resignation; Termination for
Cause. If the Executive’s employment terminates by reason of the Executive’s
voluntary resignation (and is not a voluntary termination for Good Reason), or
if the Executive is terminated for Cause, then the Executive shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then existing severance and benefits
plans or pursuant to other written agreements with the Company, except that
Executive shall receive the Company-Paid Coverage if he remains employed with
the Company for 12 months following a Change of Control.

 

(c)                                  Termination After the 12 Month Period
Following a Change of Control. In the event the Executive’s employment is
terminated for any reason after the 12 month period following a Change of
Control, then the Executive shall be entitled to receive severance and any other
benefits only as may then be established under the Company’s existing severance
and benefits plans or pursuant to other written agreements with the Company.

 

5

--------------------------------------------------------------------------------


 

5.                                      TAXATION OF SEVERANCE BENEFITS.

 

In the event that the benefits provided for in Section 4.6 of this Agreement or
otherwise payable to the Executive constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and will be subject to the excise tax imposed by Section 4999 of the
Code, then the Company shall pay Executive an amount (“Gross-Up Payment”) such
that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes and excise tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the excise tax imposed upon
the Payments. Such Gross-Up Payment shall be paid to the Executive by the end of
the calendar year next following the calendar year in which the Executive or the
Company remits the excise tax imposed by Section 4999 of the Code.  Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section 5 shall be made in writing by independent public accountants
agreed to by the Company and Executive(the “Accountants”), whose determination
shall be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required by this Section 5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 5. The Company shall bear all costs the Accountants may reasonable
incur in connection with any calculations contemplated by this Section 5.

 

6.                                      NO SOLICITATION/RAIDING OF EMPLOYEES.

 

Executive acknowledges and agrees that the Company has invested substantial time
and effort in assembling its staff.  Accordingly, Executive agrees and covenants
that, for a period of 18 months following the termination of his employment with
Company pursuant to Section 4.4, above, Executive will not, directly or
indirectly, attempt to recruit, induce or solicit any employee to leave his/her
employment with the Company.

 

7.                                      NON-DISCLOSURE.

 

Executive agrees to maintain in strict confidence any confidential and
proprietary information pertaining to the business of the Company, its agents,
representatives, officers, staff and all related entities.

 

8.                                      CONSIDERATION FOR NO
SOLICITATION/RAIDING OF EMPLOYEES AND NON-DISCLOSURE.

 

In consideration of Executive’s covenants and promises herein contained in
Sections 6 and 7, and notwithstanding any provision in the 2006 Incentive Award
Plan (or any other applicable equity incentive plan or agreement evidencing a
Stock Award), 1/3 of the shares subject to unvested Stock Awards held by
Executive shall be vested immediately upon the termination of his employment
with the Company pursuant to Section 4.4 above.  Executive shall have until the
first anniversary of the date of termination (or, if earlier, the expiration of
the full

 

6

--------------------------------------------------------------------------------


 

term of such Stock Award) to exercise any such Stock Awards which are options or
stock appreciation rights as to which the vesting shall have been accelerated in
accordance with this Section 8.

 

9.                                      SUCCESSORS.

 

9.1                               Company’s Successors. Any successor to the
Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 9.1 or which becomes bound by the terms of this
Agreement by operation of law.

 

9.2                               Executive’s Successors. The terms of this
Agreement and all rights of the Executive hereunder shall inure to the benefit
of, and be enforceable by, the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

10.                               NOTICES.

 

10.1                        General. Notices and all other communications
contemplated by Agreement shall be in writing and shall be deemed to have been
duly given when personally delivered, one day following mailing via Federal
Express or similar overnight courier service, upon facsimile transmission, after
confirmation of receipt of such transmission, or as of five business days after
deposit in the United States mail in a sealed envelope, registered or certified,
with postage prepaid. In the case of the Executive, mailed notices shall be
addressed to him at the home address that he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

10.2                        Notice of Termination. Any termination by the
Company for Cause or by Executive pursuant to a Voluntary Termination for Good
Reason shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 10.1, above, and after the period for
cure, as required by Section 12, has been provided. Such notice shall indicate
the specific termination provision in this Agreement relied upon, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated and specify the termination date,
which shall be not more than 30 days after the giving of such notice. The
failure by Executive to include in the notice any fact or circumstance which
contributes to a showing of a voluntary termination for Good Reason shall not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing his rights hereunder.

 

7

--------------------------------------------------------------------------------


 

11.                               MISCELLANEOUS PROVISIONS.

 

11.1                        No Duty to Mitigate. Executive shall not be required
to mitigate the value of any benefits contemplated by the Agreement, nor shall
any such benefits be reduced by any earnings or benefits that Executive may
receive from any other source.

 

11.2                        Waiver. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and an authorized officer of
the Company (other than Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

11.3                        Entire Agreement. No agreements, representations or
understandings whether oral or written, express or implied) which are not
expressly set forth or referenced in this Agreement have been made or entered
into by either party with respect to the subject matter hereof. This Agreement
represents the entire understanding of the parties hereto with respect to the
subject matter hereof.  To the extent the terms of this Agreement conflict in
any way with the terms of any other agreement between the Company and the
Executive, the terms of this Agreement shall control.  Effective upon the
effective date hereof, the Prior Agreement shall be terminated and of no further
force or effect.

 

11.4                        Choice of Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California, with the exception of its conflict of laws provisions.

 

11.5                        Severability. The invalidity or unenforceability of
any provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

 

11.6                        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

 

11.7                        Attorneys’ Fees. In the event of a controversy
arising in connection with the interpretation or enforcement of this Agreement,
the prevailing party shall be entitled to receive the cost of his or its
reasonable attorney’s fees from the non-prevailing party.

 

11.8                        Withholding.  All amounts and benefits payable
pursuant to this Agreement will be subject to withholding of applicable income
and employment taxes.

 

12.                               DEFINITIONS.

 

The following terms referred to in this Agreement shall have the following
meanings:

 

12.1                        Cause. Termination shall be for “Cause” if:

 

8

--------------------------------------------------------------------------------


 

(a)           Executive grossly neglects significant duties he is required to
perform or egregiously violates a material written policy of the Company, other
than as a result of incapacity due to physical or mental illness, and, after
(i) being warned in writing, and (ii) having had a reasonable opportunity to
cure (the length of such cure period to be determined by taking into account the
nature of the conduct resulting in the warning, but in no event to be less than
30 days), continues to grossly neglect such duties or egregiously violate the
specified Company policy;

 

(b)           Executive commits a material act of dishonesty or fraud; or

 

(c)           Executive is convicted of any serious felony.

 

12.2                        Good Reason. “Good Reason” means any one or more of
the following events which the Company fails to cure by the Company within the
30-day period immediately following written notice from Executive to the Company
of the occurrence of such event:

 

(a)           a significant reduction in Executive’s title, authority, duties or
reporting relationships; provided, however, that “Good Reason” shall not exist
merely by reason of a Change of Control to the extent that after such Change of
Control, Executive is the Chief Executive Officer of the Company;

 

(b)           without Executive’s express written consent, the relocation of
Executive’s principal place of employment to a location more than 30 miles from
Executive’s current residence;

 

(c)           any failure by the Company or its affiliates to pay, or any
reduction by the Company or its affiliates of, Executive’s base salary,
incentive compensation, equity compensation or benefits received by Executive
(prior to any Change of Control if Section 4.6 is applicable).

 

12.3                        Other than for Cause. Involuntary termination shall
be “other than for Cause” unless Executive is terminated for engaging in conduct
described in Section 12.1.

 

12.4                        Change of Control. “Change of Control” means:

 

(a)           the sale, lease, conveyance or other disposition of all or
substantially all of the Company’s assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert;

 

(b)           any transaction or series of related transactions that results in
any Person (as defined in Section 13(h)(8)(E) under the Securities Exchange Act
of 1934) becoming the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of more than 45% of
the aggregate voting power of all classes of common equity of the Company,
except if such Person is (i) a subsidiary of the Company, (ii) an employee stock
ownership plan for employees of the Company or (iii) a company formed to hold
the Company’s common equity securities and whose shareholders constituted, at
the time such company became such holding company, substantially all the
shareholders of the Company;

 

9

--------------------------------------------------------------------------------


 

(c)           a change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(i) are directors of the Company as of the date hereof, or (ii) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company;

 

(d)           the consummation of a merger or consolidation of the Company with
any other corporation other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 55% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation.

 

12.5                        Separation from Service.  “Separation from Service”
means a termination of Executive’s employment with the Company which constitutes
a separation from service within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, including Treasury Regulation
Section 1.409A-1(h).

 

12.6                        Stock Award. “Stock Award” means all stock options,
restricted stock and such other awards granted pursuant to the Company’s stock
option and equity incentive award plans or agreements and any shares of stock
issued upon exercise thereof.

 

13.          SECTION 409A.

 

Notwithstanding any provision to the contrary in the Agreement, if Executive is
deemed by the Company at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s termination benefits shall not be provided to Executive prior to
the earlier of (a) the expiration of the six-month period measured from the date
of the Executive’s Separation from Service with the Company or (b) the date of
Executive’s death.  Upon the first business day following the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to this Section 13 shall be paid in a lump sum to the Executive (or his
estate), and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.  To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any reimbursements payable to Executive (or his estate) shall be paid no
later than December 31 of the year following the year in which the cost was
incurred, the amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, and Executive right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

 

THOMAS W. STEIPP

 

 

 

/s/ Thomas W. Steipp

 

 

 

 

Date:

October 30, 2008

 

 

 

 

 

SYMMETRICOM, INC.

 

 

 

By:

/s/ Bill Minor

 

 

 

 

 

Name:

Bill Minor

 

 

 

 

 

Its:

Vice President, Global Human Resources

 

 

 

 

 

Date:

October 30, 2008

 

11

--------------------------------------------------------------------------------